 FAMILY LAUNDRY & DRY CLEANING, INC.251.there is no agreement covering the Employer's employee's sufficient to.constitute a bar.74.The Petitioners seek to represent iii separate units the Employer'ssnackbar employees working in the West Jefferson Boulevard, CanogaPark, and Pacoima stores.White Front and Local 770 contend thatonly storewide units are appropriate.The Employer takes no posi-tion with respect to the composition of the units.The record does not show that the Employer has any other em-ployees working in these stores.As the snackbar units sought by thePetitioners comprise all of the Employer's employees working at theWhite Front stores involved in these proceedings, we find that theyconstitute separate appropriate units.We find that the following employees constitute separate units ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.(1)All snackbar waiters and waitresses, cooks, and dishwashersemployed at the Employer's facilities at 5433 West Jefferson Boule-vard, Los Angeles, California, excluding all other employees, guards,and supervisors as defined in the Act.(2)All snackbar waiters and waitresses, cooks, and dishwashersemployed at the Employer's facilities at 213 Roscoe Boulevard,Canoga Park, California, excluding all other employees, guards, andsupervisors as defined in the Act.(3)All snackbar waiters and waitresses, cooks, and dishwashersemployed at the Employer's facilities at 9727 Laurel Canyon, Pacoima,California, excluding all other employees, guards, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication.]7We note that,although the Employer executed the same type of license agreement withWhite Front for its facilities at the San Bernardino store, the Employer executed acollective-bargaining contract with a labor organization other than that representing theWhite Front employees.Cf.Bargain City, U.S.A., Inc.,131 NLRB 803.Inasmuch as wehold that the contract is not a bar,we find it unnecessary to consider other contentionsmade by the Petitioners in connection with the contract-bar issue.Family Laundry&Dry Cleaning,Inc.andLaundry & DryCleaning International Union,AFL-CIO.Cases Nos. 5-CA-2652 and 5-RC-4324. June 3, 1964DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn February 28, 1964, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that the Respondent147 NLRB No. 30. 252,DECISIONSOF NATIONALLABOR RELATIONS BOARDhad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci--sion.He also found that the Respondent had not engaged in other un--fairlabor practices alleged in the complaint, and recommended thatsuch allegation be dismissed,He found further that the Respondenthad interfered with an election held on September 10, 1963, and recom-mended that it be set aside.Thereafter, the General Counsel and theUnion filed exceptions to the Trial Examiner's Decision and support-ing briefs, and the Respondent filed an opposition to exceptions filedby General Counsel and Petitioner and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the Respondent's opposition, thebriefs, and the entire record in these cases, and hereby adopts theTrial Examiner's findings, conclusions, and recommendations with thefollowing exceptions and additions.'1.We find, in agreement with the Trial Examiner, that the Respond-ent interfered with, restrained, and -coerced its employees in violationof Section 8(a) (1) of the Act, and further interfered with a Board-conducted election.There were no exceptions to these findings.TheGeneral Counsel and the Union have excepted to the Trial Examiner'srecommended dismissal of the allegations that two employees, EstherGist and Owen Abrams, were discriminatorily,discharged in violationof Section8(a) (3) ofthe Act.We find merit in these exceptions.2.As found by the Trial Examiner or shown by undisputed testi-mony, the Respondent, soon after the Union began organizing in July1963, embarked on a campaign to thwart any attempt by its employeesto organize.Lee, the Respondent's president, called a meeting of em-ployees early in August, during which he stated that he did not wantthe Union, that he knew who joined the Union, and that before hewould let the Union in he would run the business with his family.1The Charging Party's request for oral argument is hereby denied as the record in thisproceeding,including the exceptions, the Respondent's opposition,and the briefs, ade-quately presents the issues and positions of the parties.The Respondent's motion, deniedby the Trial Examiner at the hearing and renewed in the Respondent's brief, "to strikethe testimony regarding the union activity of Esther Gist and Owen Abrams because oftheir failure and refusal . . . to disclose the names of the employees they . . . passedunion cards to or signed up in the union,','and its motion, made for the first time in its;brief, to strike the testimony regarding "Section S(a) (1) activity which took place priorto ... the date of the Consent Election Agreement,"are denied as lacking in merit. FAMILY LAUNDRY&DRY CLEANING,INC. ''25-3On several occasions,Lee called groups of employees into his office,made similar threats,and asked the employees how they felt about theUnion.He also promised various employees that if the Union weredefeated he would give the employees additional pay, vacations, andholidays.During two union meetings held at Abrams'home, whichwas located across the street from the plant,Lee stood where he couldobserve those attending,and later interrogated employees about whoattended the meetings,and commented that he knew who attendedbecause he saw them going to the meetings.In addition,Wong, theRespondent's manager,promised employees more pay and longer vaca-tions if the Union were defeated, and threatened a group of driversthat the Respondent would eliminate delivery work if the Union camein.This conduct continued until the election held on September 10.Lee had told employees he would get rid of the "union ring leaders,"specifically naming Gist.Both Gist and Abrams were dischargedprior to the election.3.Esther Gist,who hadbeen employed by the Respondent for almost6 years,was discharged on September 9, the day before the election.Gist had been active in the union campaign and attended a number ofmeetings,including the two held at the Abrams'home across the streetfrom the plant,which Lee observed? In addition,she solicited em-ployees to sign union cards.Both Wong and Lee questioned her sev-eral times about her union activities and, as the Trial Examinerfound, Lee told employee Murphy that he knew who the"union ringleaders" were,named Gist as one,and said that he "was going to getthem out of there." The record shows that he made similar remarksto two other employees.Gist, as the Respondent knew, was pregnant and had a small child.Prior to going on her vacation,scheduled for the last week in August,she notifiedWong thatshe had a medical appointment on the Tuesdayafter Labor Day and would be unable to report that day. . She testifiedthat her son.was circumcised during her vacation,that she had to takehim back to the hospital on the Wednesday of Labor Day week for acheckup,and that, as she had missed 2 days of work during the holi-day week and would,under the Respondent's practice,have lost herholiday pay, she decided not to return for the remainder of the week.She also testified that on Tuesday night she asked employee Whitneyto tellWong that she would not be in on Wednesday,that later shetoldWhitney she would not be in the remainder of the week,and thatshe assumed that Whitney, who had daily conversations with Wong,would relay this informationtoWong.Wong,however, denied thathe was told Gist would be absent after Tuesday, and Whitney did not2 The Trial Examiner stated that Gist"attended both union meetings,"but other meet-ings were held in addition to those at Abrams' home. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestify: -When Gist'reported to work on Monday, September 9, Wongtold her she 'had been replaced.Wong admitted in his testimony,however, that she had not in'fact been replaced as of September 9.The only reason given by the Respondent for Gist's discharge wasthis failure to notify the Respondent that she would' be absent.Therecord shows that, while.the Respondent expects employees to call inif they are to be absent, the rule, an oral one, is frequently breached,with no disciplinary action taken.Furthermore, Wong admitted that1-day absences are condoned,'that employees'are taken back even afterlonger unexcused absences, that he sometimes telephones or sends some-one to the home of an absent employee to inquire as to the reason forthe absence, ' and that he likes to give employees a second chance.Wong, however, gave Gist no opportunity to explain her absence al-though she admittedly was an "above average" employee, had a goodattendance record, and had never before failed to call in when she wasgoing to be absent or late.Accordingly, in view of all the circumstances, particularly the factsthat the rule about reporting absences was frequently violated by em-ployees with no disciplinary action taken, that Gist was dischargedfor her first violation of the rule, that the Respondent told her whenshe reported back for work that her job had been filled when in factit had not been filled, and that the Respondent had threatened that itwould get rid of her because she was one of the "union ring leaders,"we are convinced, and find, contrary to the conclusion of the TrialExaminer, that the assigned reason was a pretext, and that the Re-spondent in fact discharged Gist, in violation of Section 8(a) (3) and(1) of the Act, because of her participation in union activities.4.Owen Abrams, who was hired as a driver in lateJuly1963, wasactive in the union campaign.The union meetings on August 2and. 161 were held at his home across the street from the plant andwere observed by Lee.After each of these meetings, Lee interrogatedAbrams about the meeting and about who had attended.Abrams testified that on Saturday, August 17, he had to go toGeorgia to arrange for the hospitalization there of a sick child, thathe did not return in time to report for work on Monday, and thatwhen he reported for work on the next day Wong told him that hehad been replaced.The Trial Examiner found that the Respondent had "more thansufficient cause" for discharging Abrams because, in addition to notreporting for work 1 day, Abrams had falsely stated on his applica-tion for employment that he had never been arrested; he had taken3We hereby correct the inadvertent error in the Trial Examiner's Decision which re-ferred to the date of the second meeting as August 17. FAMILY LAUNDRY&DRY CLEANING,INC.255home a pair of pants-which he claimed as his own,but which he re-turned when it developed that he had been mistaken;and there wereindications that he was drinking on the last Saturday he worked.As set forth above, however,1-day absences are admittedly con-doned.The Respondent,moreover,had apparently condoned theseother derelictions of Abrams.Wong]earned of Abrams' police recordabout 2 weeks before his discharge,but said nothing to Abrams aboutit.The pants incident also occurred about 2 weeks before his dis-charge.Wong admitted that-he had smelled alcohol on Abrams'breath on Saturday,but permitted him to go out on his route,and thatother employees had been discovered drinking on the job and werenot discharged.Wong also admitted that Abrams would have beensent out on his route if he had come to work on Monday, and,in fact,he twice sent to Abrams'home onMonday tosee if he was there.After Abrams'discharge,Wong told employee Fendall,according tothe latter's uncontradicted testimony,that "You know Abrams wasworking for the union and trying to get the truck drivers to vote forthe union,and that Monday that he stayed off was a good reason tolet him go."On the entire record, and particularly the foregoing,we are con-vinced that the Respondent seized upon Abrams' 1-day absence as apretext for his discharge,that the other reasons advanced by it areafterthoughts, and that the Respondent in fact discharged Abrams,as it did Gist,pursuant to its intention of getting rid of the "unionring leaders."Accordingly,we find that the Respondent,by its dis-charge of Abrams, violated Section 8(a) (3) and (1) of the Act.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action in order to effectuate the policies ofthe Act.Having found that the Respondent discriminatorily dischargedEsther Gist on September 9 and Owen Abrams on August 20, 1963,we shall order the Respondent to offer to them immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their rights or privileges, and make them wholefor any loss of earnings they may have suffered as a result of the dis-crimination against them, by payment to each of them of a sum ofmoney equal to the amount they would have earned from the date ofthe discrimination to the date of the offer of reinstatement, less earn-ings during said period to be computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90I 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 289, and shall include the payment of interest at the rate of'6percent-per annum, to be computed in the manner set forth inIsisPlumbingcCHeatingCo., 138 NLRB 716.In view of the nature of the unfair labor practices committed, thecommission by the Respondent of similar and other unfair labor prac-ticesmay be anticipated.We shall therefore order the Respondentto cease and desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act 4Having further found that the Respondent interfered with the elec-tion conducted on September 10, 1963, we shall set aside the selectionand direct the Regional Director to conduct another election at suchtime as he deems appropriate.CONCLUSIONS OF LAwUpon the basis of the foregoing and the entire record in the case,,we hereby substitute the following conclusion of law No. 4 for theTrial Examiner's conclusion of law No. 4, and make the additionalconclusion of law No. 6:4.By discriminating in regard to the hire and tenure of em-ployment of Esther Gist and Owen Abrams because of their ac-tivity on behalf of the Union, the Respondent had engaged in andwas engaging in unfair labor practices within the meaning ofSection 8(a) (3) and (1) of the Act.6.The aforesaid conduct constitutes unfair labor practices.affecting commerce within the meaning of Section-2(6) and (7)of the Act.ORDER11Pursuant to Section 10(c) of the National Labor Relations Act,,asamended, the National Labor Relations Board hereby orders that theRespondent, Family Laundry & Dry Cleaning, Inc., Washington,D.C., its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Laundry & Dry Cleaning Inter-national Union, AFL-CIO, or in any other labor organization of itsemployees, by discriminatorily discharging, or in any other mannerdiscriminating against them, in regard to their hire or tenure of em-ployment, or any term or condition of employment, except to theextent- permitted by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.(b) Interrogating, its employees concerning their, union member-ship or activities in a'manner violative of Section 8(a) (1) of theAct; threatening its employees with closing the plant, elimination ofAustin Powder Company,141 NLRB 183. FAMILY LAUNDRY & DRY CLEANING, INC.257jobs, or other reprisals on account of their union activities; promis-ing benefits to influence their votes in a Board election or to induceantiunion activities; and keeping union meetings- under- surveillance.(c) In, any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to joinor -assist any labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in other concerted activi-ties for the purpose of mutual aid or protection as guaranteed in Sec-tion 7 of the Act, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as authorized by Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2'.Take the following affirmative action which the Board findswould effectuate the policies of the Act :(a)Offer to Esther Gist and Owen Abrams immediate and full re-instatement to their former or substantially equivalent positions, with-out prejudice to their rights or privileges, and make them whole forany loss of earnings suffered by reason of the discrimination againstthem in the manner set forth in the section above entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpay due..(c)Post at its plant at Washington, D.C., copies of the attachednotice marked "Appendix." 5 Copies of such notice, to be furnishedby the Regional Director for the Fifth Region, shall, after being dulysigned by an authorized representative of the Respondent, be postedimmediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken to complyherewith.It is further ordered that the election conducted at the Respond-ent's plant on September 10, 1963, be, and it hereby is, set aside.[Text of Direction of Second Election omitted from publication.]5 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."756-236-65-vol. 147-18 258DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EIr1PLOxEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL NOT discourage membership in Laundry & Dry Clean-ing International Union, AFL-CIO, or in any other labor or-ganization of our employees,by discriminatorily discharging, orin any other manner discriminating against them in regard totheir hire or tenure of employment, or any term or condition ofemployment,except to the extent permitted by Section 8(a) (3)of the Act,as modifiedby the Labor-Management Reporting andDisclosure Act of 1959.WE WILL NOT interrogate our employees concerning their unionmembership or activities in a manner violative of Section 8 (a) (1)of the Act;threaten our employees with closing the plant, elim-ination of jobs, or other reprisals on account of their union ac-tivities; promise benefits to influence their votes in a Board elec-tion or to induce antiunion activities;or keep union meetingsunder surveillance.WE WILL NOTin any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization,to join or assist any labor organization,to bargaincollectively through representatives of their own choosing, toengage in other concerted activities for the purpose of mutual aidor protection as guaranteed in Section 7 of the Act,or to refrainfrom any and all such activities,except to the extent that suchright may be affected by an agreement requiring membership in,a labor organization as authorized by Section 8 (a) (3) of the Act,as modifiedby theLabor-Management Reporting and DisclosureAct of 1959.WE WILL offer to Esther Gist and Owen Abrams immediate andfull reinstatement to their former or substantially equivalentpositions,without prejudice to their rights or privileges, andmake them whole for any loss of earnings suffered by reason ofthe discrimination against them.All our employeesare free to become or remain, or to refrain frombecoming or remaining,members of the above-named or any otherlabor organization,except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a - ' ' FAMILY LAUNDRY & DRY CLEANING, INC.259condition of employment as authorized in Section 8(a) (3) of theAct, as modified,by-,the Labor-Management Reporting and DisclosureAct of 1959.FAMILY LAUNDRY & DRY CLEANING, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)No.-We will notify the above-named employees if presently serv-ing in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, Sixth Floor, 707 North Calvert Street, Baltimore, Maryland,Telephone No. 752-8460, Extension 2100, if they have any questionconcerning this notice or compliance with its provisions.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed November 18, 1963,1in Case No.5-CA-2652byLaundry &Dry Cleaning International Union,AFL-CIO,herein called the Union or the Peti-tioner, againstFamily Laundry &Dry Cleaning,Inc.,herein called Family, theGeneral Counsel issued complaint alleging Family had violated Section 8(a)(1)and (3)of theAct.Theanswer of Respondent deniedthe commissionof unfairlabor practices.On December 9, the NationalLaborRelations Board issued an order directing ahearing in CaseNo. 5-RC-4324upon issues raised by objections filed by the Peti-tioner in said proceeding.On December 12, the Regional Director issued an order consolidating cases andnotice of hearing.This consolidated proceeding,with all parties represented,was heard before TrialExaminer John F. Funke at Washington,D.C., on January 13, 14, and15, 1964.Atthe conclusion of the hearing the parties were given leave to file briefs.A brief wasreceived from the Respondent on February 18, 19642Upon the entire record in this case,and my observation of the witnesses, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERFamily is a corporation organized and existing under the laws of the District ofColumbia, where it is engaged in the operation of a laundry and drycleaning plant.Its revenue during a representative 12-month period from such services was in excessof $175,000 of which it is estimated that 95 percent of said revenue was receivedfrom wholesale customers,including customers in Maryland and Virginia.Duringsaid period Family received goods and materials at its plant in a value amounting toapproximately$30,000, originating from points outside the District of Columbia.FUnless otherwise noted all dates refer to 1963.z Respondent'smotion to strike the testimony of Fowler and McAllister on the groundthe General Counsel refused to produce their pretrial statements is denied.The requestfor the statements was not timely made. 260DECISIONSOF NATIONAL LABOR 'RELATIONS' BOARDRespondent is engaged in a business affecting commerce within the.meaning of,theAct.kiII:-`THE LABOR ORGANIZATION INVOLVEDPetitioner is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The facts1.Violations of 8(a)(1)Esther F.Gist testified that she had been employed at Family in various capacities.from November 1957 until September 1963.Sometime in July she signed anauthorization card with the Petitioner which had started an organization campaignamong the employees of Family about that time.Gist attended union meetings andtried to induce other employees to sign cards.In early August,according to Gist,Raymond Lee,3president of Family, called ameeting of the employees.He had in his hand a letter from the National LaborRelations Board which he waved at the employees and said they were trying to get aunion in the plant.He stated that he did not want a union;that he had the namesof the employees who joined the Union;and that before he would let the Unioncome in he would close the laundry and the employees would have to picket outsidethe plant while he and his family ran the laundry .4Gist further testified that Allen Wong,general manager of the laundry,asked her,shortly after Lee made his speech,if she was interested in the Union and that there-after she had almost daily conversations with either Lee or Wong concerning theUnion.On two separate occasions she and the other markers (there were fivemarkers)were called to Lee's office where Lee repeated his threat to close down thelaundry and go to Paris for 3 months before he would let the Union come in .5 Onthe day before she went on vacation(her vacation started August 23) Lee spoke toher, asked her which side she was on, told her he had done her many favors, andasked her not to join the Union.Lee also told her that if the Union did not get inthe employees with 3 years'employment would receive 2 weeks'vacation, thatMay 30would be made a paid holiday,and that if he made money he would give itto the employees.Vernes Fowler,an employee,testified that Lee called her into his office and askedher why'she had not taken a copy of a letter he had passed out (presumably a replyto a letter from the Union)and told her it was because she- was one of the ring-leaders of the Union.Later she, Catherine Pace,and Ethel Chambers were calledto Lee's office and asked how they felt about the Unions and were told that if theUnion came in they would be on a picket line while the girls who did not vote forthe Union would be working. ,Fowler testified that she attended meetings at the home of Owen Abrams, adriver employed by Family.Abrams'home was diagonally across the street fromFamily and the entrance was visible from the window of.Lee's office.Fowler statedthat she went in the back door of the house because she could see Lee standing atthe window looking in the direction of Abrams' house and that the next day he toldher he knew she went to the meeting because he saw some of the girls go in thefront door.?Geraldin McAllister,an employee,testified that the day before the National LaborRelations Board election Lee told her that she would have gotten a pay increase ifshe had not been sick but that she would receive it if she was not for the Union.3It appears that the correct name of Raymond Lee Is Bong Yee but since he is referredto throughout the testimony as Mr.Lee, that name is used in this Decision.*This testimony was corroborated,in substance,by employees Vernes Fowler,GeraldinMcAllister,Violet Minor, Mary Wilson,Catherine Murphy, and Patsy Jones.c This,remark was also attributed to Lee by employees Vernes Fowler,GeraldinMcAllister,VioletMinor,Mary Wilson,and Catherine Murphy.9 Other employees who were interrogated as to their union sympathies or attendance atunion meetings were: Geraldin McAllister,Violet Minor,Massie Dyson,Mary Wilson, andPatsy Jones.7 Other employees who testified that they saw Lee looking from his office or standingoutside the plant looking toward the Abrams' house at the times union meetings wereheld were:,GeraldinMcAllister,Owen Abrams, and Catherine,Murphy.. FAMILY LAUNDRY & DRY CLEANING, INC.261Owen Abrams, a driver, testified that the day after the firstmeeting athis homeLee called him to his office and told him he had let him down by having the meet-ing, asked him who was there, and told Abrams he wanted thenamesof the em-ployees who had attended.He also told Abrams that if the Union came in he wouldclose the plant and the drivers would be out of work.After the next meeting at hishome Abrams was again interrogated by Lee as to the employees who attended it.Mary Wilson, a former employee, testified Lee told her he knew she was for theUnion, told her that if the Union came in he would put her out of her job himself,and promised a party for the girls with liquor if the Union did not get in.Wilsonstated that this conversation took place the week before the election.She alsostated that "about two weeks before the last two meetings of the election" Wong toldher that if the Union did not get in he would give the girls hospitalization and givethem May 30 as a paid holiday.Thomas Fendall, a driver, testified that the day before the election (the electionwas held September 10) when he returned from his run Lee and Wong were by thedoorway where the drivers unload.Wong told him he was doing a good job andhoped he would be on his (Family's) side in the election. Lee told him he wouldadvertise and build up the route and guarantee him $100 a week if the Union didnot get in.Fendall stated that after Wong "went down and got us the right tovote" 8 the drivers were called to Lee's office and Wong told them that if the Unioncame in the wholesaling would be closed (the drivers picked up the wholesale de-liveries) and only the front would remain open.9Patsy Jones, an employee, testified at a time not specified that Wong promised hera raise in pay for all employees and 2 weeks' vacation if the Union did not get in.AllenWong, manager of Family, admitted telling some of the girls that if theUnion came in "then at that time they will get the girls out and picket."He alsotold them, "If we can make it fine.Maybe if not at that time, we would have to closeup the plant."Wong admitted telling one of the girls that he would not work thereif the Union came in.Wong's testimony, as recorded, is confusing, particularlywith respect to the offer of 2 weeks' vacation and a paid holiday on May 30. Inany event the testimony of the General Counsel's witness insofar as it relates to Wongis substantially uncontradicted and, as it relates to Lee, entirely uncontradicted.2.The discharge of GistEsther Gist, employed generally as a marker, testified that she had worked forFamily from 1957 until she was discharged on September 9. She attended bothunion meetings and tried to get other employees to sign authorization cards with theUnion.As previously set forth, she was interrogated on several occasions as to herunion activity or membership by both Wong and Lee and the record establishes thatshe was regarded by them as an instigator of the Union.10At the close of business on Friday, August 23, Gist was to start her vacation,returning the day after Labor Day, September 3.On that afternoon she was calledinto Lee's office and was again interrogated as to her union sympathies and was toldthe employees would get a 2-week vacation if the Union did not get in. In thisconversation she told Lee she could not return on September 3 since she had anappointment at the health clinic.Lee said nothing.While Gist was on vacationher son was circumcised and had to return to Children's Hospital on September 4for a check.According to Gist she told another employee, Beachola Whitney, amarker, to tell Wong she would not be able to return on September 4.11Havingmissed 2 days of a holiday week,12 Gist stayed out the balance of the week without8A stipulation for a consent election was signed by Family and the Union on August 23.The original petition excluded the drivers from the bargaining unit.They wereincludedat the request of the Respondent, which explains Wong's remark.9 ,Corroborated by driver Robert Williams.A0 Catherine Murphy testified, and I credit her, that one evening during Labor Day week,the week preceding Gist's discharge, Lee told her that he knew who the ringleaders were,that they were Esther Gist and Vernes Fowler, and that lie was going to get them outof there."Whitneywas not called as a witnessso it-is not known whether she gave this in-formation to Wong.Wong denied receiving it.Gist testified that Whitney told her onSeptember 4 that Wong asked her if Gist had quit but Gist did not make any attempt tocorrect any ,such misapprehension although she spoke to Whitney every night that weekon the telephone.is It was a rule atFamily thatan employeewho was absent during a holidayweek didnot get paid for the holiday. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotifying Family and reported on Monday, September 9.. Wong asked her into theoffice where he told her she had been replaced.The only cause given by Wong for her discharge is her failure to report for workduring Labor Day week and failing to call in to explain her absence.There istestimony by Wong that on September 10 he heard that Gist had called the planton Friday, September 6, but his testimony is unclear on this point and Gist gave notestimony as to such a call.3.The discharge of AbramsOwen Abrams was employed as a delivery and pickup driver for Family fromthe latter part of July until August 20.Abrams testified that he signed a unioncard and attempted to "entice" other employees to sign cards.Two union meetingswere held at his house and the record establishes that Lee and Wong, who ran thebusiness, knew of these meetings. It is undenied that Lee asked Abrams after thefirst meeting held on-about August 2 to get the names of the employees who at-tended and that after the second meeting held on August 17 he asked him for thenamesA.On ugust 17, Abrams testified that he received a telephone call from his wifein Columbus, Georgia, advising him that their daughter was sick and that he shouldcome and get her in the hospital.About 9 p.m. (the 17th was a Saturday), Abramsdrove to Columbus with two drivers accompanying him so it would not be necessaryto stop en route.He did not return in time to report for work on Monday andwhen he reported for work on Tuesday, August 20, he was told by Wong that hehad been replaced-that there was no one to make his run on Monday and areplacement had been hired.Wong testified that he had hired Abrams July 24, less than 1 month prior to hisdischarge.At the time Wong hired him he asked him if he had a police recordand told him he would want a police clearance.Abrams told him he had no recordbut never produced the clearance.A couple of weeks later a countergirl told Wongthey were missing a pair of pants so Wong checked with his drivers.At this timeAbrams told him he would get the pair of pants and later he returned with them,tellingWong he had gotten them at 1648 Columbia Road, a wholesale account.Wong called the account and was told they had not given Abrams a pair of pants.Wong then checked Abrams' record at the local precinct and found Abrams hada record of four arrests.13Despite the fact that Abrams told him he had no policerecord and that Abrams stated in his written application for employment (Re-spondent's Exhibit No. 1) that he had never been arrested, Wong took no action.14The next incident involving Abrams occurred on Saturday, August 17.Wongtestified that when Abrams reported in he (Wong) smelled liquor on his breath.Abrams was allowed, however, to make his first run but Wong testified that therun, a normal l^hour run, took Abrams 21/2 hours.Wong stated he received callsfrom wholesalers that afternoon that Abrams was "loaded" and that when he(Wong) returned to the plant later in the afternoon (he had been out collecting)the employees informed him Abrams had been drinking.Abrams drove in withhis wife in the truck and another employee, Richard Lipscomb, had to unload thetruck.lsWhen Abrams failed to report to work on Monday morning and Abramsreceived a complaint from a customer that no call had been made, Wong decidedto replace him.About noon a driver named Fisher was hired to make Abrams'run.When Abrams reported in about 8 a.m. on Tuesday, Wong told him he couldnot use him any more.IsTheprecinct record (Respondent's Exhibit No. 2) shows Abrams was arrested fourtimes.The first arrest, for disorderly conduct, shows Abrams was fined $5 ; the second,for drunk and disorderly, shows two fines of $10; the third, for disorderly conduct, showsno disposition ; and the fourth, for operating a lottery and possession of numbers slips,was dismissed.14 IfWong is correct in estimating the time as about 2 weeks after Abrams' employ-ment, then he received this information after the first meeting at.Abrams' house, whichwas held August 2.u Lipscomb, a maintenance employee, testified that he was at the laundry on Saturday,August 17, when Abrams drove into the yard with his wife in the truck. Lipscomb testi-fied that Abrams was sober enough to drive but that he "wasn't normal." According toLipscomb, Abrams had some more deliveries to make but left the yard without makingthem.Lipscomb reported this incident to Wong, including the fact that he did not thinkAbrams was in a condition to make further deliveries. FAMILY LAUNDRY & DRY CLEANING, INC.263:Abrams was not called to rebut-the testimony of Wong and Lipscomb but ondirect he explained the pants incident as a mistake..He took the pants from thelaundry line thinking they were his own and when notified that a pair was missing.he went home, checked, and found he had taken the wrong pair. He then returned.them.As to the alleged drinking on Saturday, August 17, Abrams denied that hehad been drinking before he went-to work or that he had anything to drink that day.B..Conclusions1.8 (a) (1)On testimony which is uncontradicted and inherently credible, I find that Re-spondent violated Section 8(a)(1) by:(a)Telling its employees it would close the plant if it went union; that it wouldeliminate the wholesale work if it went union; telling an employee it would fire herif it went union.(b) Interrogating its employees concerning union sympathies, membership, andattendance at union meetings.(c)Keeping union meetings under surveillance and telling employees it knewwho attended union meetings.(d)Offering its employees 2 weeks' vacation and an additional paid holiday ifthe plant did not go union; promising one employee a pay raise and another increasedearnings if the plant did not go union; promising an employee a party for the girlswith liquor if the plant did not go union.2.The objections in Case No. 5-RC-4324The petition in Case No. 5-RC-4324 was filed on August 6, 1963, and the electionwas held September 10.16Between this date and the date of the election, I findRespondent engaged in conduct,as setforth in the preceding paragraph, whichrestrained and coerced its employees and which warrants the finding that para-graphs 4(a), (b), (c), and (d) of the objections to the conduct of employer affectingthe results of the election be sustained.3.As to violations of Section 8(a)(3)I cannot conclude that either Gist or Abrams was discharged in violation of theAct.It is true that both Lee and Wong manifested a continuing hostility towardunion organizationand restrained and coerced the employees in their efforts to com-bat it, even to the extent of threatening employees with discharge if the Union becamethe bargaining representative. Indeed, a specific threat was made to another employeeby Lee that he would get Gist.Nevertheless both employees gave Family good reasonfor the discharges.I am unwillingto hold that an employee may, as Gist did, re-main awayfrom her employment for 3 days without giving notice simply becauseshe has joined a union and become identified as one of the ringleaders.Unionmembership does not create an immunity against discharge regardless of otherunlawful conduct on the part of an employer and, as the First Circuit Court of Ap-peals has stated, "the fact that a Respondent may have been pleased that an employeegave it good cause for discharge does not make the discharge discriminatory." 17With respect to Abrams, the employer had more than sufficient cause for discharge.Abrams had lied on his application form with respect to four previous arrests, notall of which could have escaped his memory at the time he was applying for employ-ment.On Saturday, August 17, Wong testified that he smelled liquor on Abrams'breath before he commenced his run, that he received complaints fromcustomersthat Abrams was "loaded" while on the run, and that another employee had reportedthat when Abrams returned with the truck he had not unloaded it.I agree that it is,or should be, unusual for an employer to permit a driver to take a truck out when hisbreath smelled of liquor but the record establishes that discipline, particularly withrespect to drinking,was lax in the plant.In spite of these reports received by Wongof Abrams' deportment on Saturday, he testified that Abrams would have had a jobhad he reported on Monday morning.This failure to either report or give noticemade it necessary for Wong to hire a new driver to make the Monday deliveries. Itcan hardly be said that a discharge under these circumstances was unlawful. Iclearly distinguish the discharges in this case from those where the employer asserted16 This is the critical period in evaluating conduct slleced to have affectedthe resultsof an election.Goodyear Tire andRubber Company,138 NLRB 453.17N.L.R.B. v. LowellSun Publishing Company,320 F. 2d 835(C.A. 1). 264DECISIONSOF NATIONALLABOR RELATIONS BOARDa false reason to conceal the discriminatory motive, where there was disparity oftreatment between the discharged employee and other employees who had committedsimilar offenses,18 or where a rule, long dormant in practice, is suddenly invokedagainst a union member. It is true that the flagrant abuses of the employees' rightsunder the Act make the discharges strongly suspect and entitled to the closest scrutiny.When, however, an employee engages in conduct for which any other employeecould and should have been discharged, his union membership provides no exemption.It is recommended that the complaint insofar as it alleges Respondent violatedSection 8 (a) (3) of the Act be dismissed.IV.THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, I shall recommend that it be ordered to cease and desisttherefrom and take certain affirmative action in order to effectuate the policies ofthe Act.I shall also recommend that the election in Case No. 5-RC-4324 be set aside anda new election directed.Upon the basis of the foregoing findings and conclusions, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Laundry & Dry Cleaning International Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.Respondent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act, thereby violating SectionS(a) (1) of the Act.4.Respondent has not discriminated against its employees within the meaningof Section 8(a) (3) of the Act.5. The aforesaid unfair labor practices are unfair labor practices within the meaningof Section 8(a) (1) of the Act.[Recommended Order omitted from publication.]18 The General Counsel attempted to show that other employees had been reinstatedafter unexcused absences.Wong's explanation, and a credible one, was that employeesoften returned after an absence of weeks or months looking for employment and, if It wasavailable, they were given it.Milk, Ice Cream Drivers and Dairy Employees,Local No. 783,of International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of AmericaandCream Top Creamery,Inc.CaseNo. 9-CB-1139. June 4, 1964DECISION AND ORDEROn January 22, 1964, Trial Examiner James F. Foley issued hisDecision in the above-entitled case, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in his attached Decision.Thereafter,the Respondent filed exceptions to the Decision together with a sup-porting brief.The General Counsel and the Charging Party filedexceptions and supporting briefs relating to the scope of the TrialExaminer's Recommended Order.147 NLRB No. 34.